        Case 1:20-cv-07338-JMF-SLC Document 18 Filed 12/10/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
HECTOR GONZALEZ,                                                       :   20-CV-7338 (JMF) (SLC)
                                                                       :
                                    Plaintiff,                         :   ORDER PARTIALLY
                                                                       :     WITHDRAWING
                  -v-                                                  :     REFERENCE TO
                                                                       :   MAGISTRATE JUDGE
COMMISSIONER OF SOCIAL SECURITY,                                       :    AND SCHEDULING
                                                                       :         ORDER
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On September 14, 2020, the Court referred this case to Magistrate Judge Cave as a
request for judicial review of a final decision by the Commissioner of Social Security. See ECF
No. 6. On December 10, 2020, Defendant filed a motion to transfer venue to the Eastern District
of New York. See ECF No. 13. It is hereby ORDERED that the reference is WITHDRAWN
with respect to the motion to transfer venue (and any related matters).

         If Plaintiff consents to transfer of the case to the Eastern District of New York, he should
file a letter with the Court to that effect and the Court will enter an order transferring the case
forthwith and there would be no delay. If Plaintiff opposes transfer, he shall file his opposition
to the motion by January 11, 2021. Any reply shall be filed by January 18, 2021. If Plaintiff
does not file an opposition to the motion by the January 11th deadline, the Court will transfer the
case to the Eastern District without further notice to the parties.

        The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

        SO ORDERED.

Dated: December 10, 2020                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
